Citation Nr: 1023259	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  97-17 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for sterility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy 
from October 1963 to August 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), in which in pertinent part, the 
benefit sought was denied. 

The matter on appeal was previously before the Board in 
January 2005, May 2006, August 2007, and October 2008, where 
each time it was remanded for additional development.  In the 
most recent Board remand, the RO was instructed to inquire as 
to whether the Veteran wished to pursue additional testing, 
including the testicular biopsy, and if so, to schedule him 
for a VA examination.  Additionally, the Board instructed the 
RO to ensure that the Veteran had received the proper 
notifications and development pursuant to the Veterans Claim 
Assistance Act.  Subsequently, the RO sent the Veteran 
additional notification, received confirmation from Veteran 
that he would willingly undergo a biopsy, and provided him 
with a VA examination.  The claims on appeal are ripe for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the medical evidence does not show that 
the Veteran's sterility was caused by inservice radiation 
exposure from x-rays, or that it is otherwise related to 
service. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
sterility have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Although VCAA notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim, in this case, the RO denied the claim 
prior to the passage of the VCAA.  As such, compliance with 
38 U.S.C.A. § 5103(a) prior to the decision was not possible.  
The Veteran was not provided VCAA notice until September 
2002, April 2003, August 2007 and March 2008.  In the 2002, 
2003, and 2007 notice letters, VA informed the Veteran of 
what evidence is required to substantiate the claim, and 
apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  In a March 2008 notice letter, VA has 
also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Although all the notice letters were sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the all the subsequent notice 
letters fully complied with the requirements of 38 U.S.C. § 
5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after 
the notice was provided the case was readjudicated several 
times, where the most recent readjudication was in a February 
2010 supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with medical examinations in June 2005, November 2006 
and June 2009, in which the examiner addressed the nature and 
etiology of the Veteran's disorder.  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

The Veteran seeks entitlement to service connection for 
sterility.  He asserts that he is sterile as a result of 
having undergone x-rays in service, during which his genitals 
were not properly protected from radiation.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at 
least an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

In this case, the Veteran claims entitlement to service 
connection for sterility.  The record shows that he has been 
diagnosed with infertility.  See the report of the June 2009 
VA examination report.  The Veteran asserts that his 
sterility was incurred during service when his unprotected 
genitals were exposed to radiation from x-rays.   A review of 
the service treatment records shows that the Veteran was 
injured in a motor vehicle accident in February 1964 during 
service.  The injuries he sustained included severe burns on 
his upper thigh.  The service treatment record did not 
indicate that the Veteran's genitals were injured in the 
motor vehicle accident. 

Although the service treatment records do not show that the 
Veteran's genitals were unprotected and exposed to radiation 
during inservice x-rays, given the Veteran's statements and 
the likelihood that x-rays of his upper thighs were required 
during his treatment, the Board finds it reasonable that the 
Veteran's genital were exposed to radiation from x-rays while 
he was in service. 

Here, the crux of the matter on appeal is whether the medical 
evidence shows that the Veteran's sterility was caused by his 
inservice exposure to radiation from x-rays.   The record 
shows that the Veteran was afforded VA examinations in June 
2005, November 2006 and June 2009 in conjunction with his 
claim. 
 
The June 2005 examiner noted that he was unable to formulate 
a diagnosis or an opinion, because the record did not contain 
a medical work up and sperm study.  Although the record 
reflected that some of the requested tests were conducted, 
the June 2005 VA examiner did not express an opinion as to 
etiology of the Veteran's sterility in an addendum to the 
June 2005 VA examination.  

In November 2006, a VA urologist provided a diagnosis of 
infertility with azospermia.  The urologist opined that it 
was "conceivable" that the Veteran's infertility "may be" 
related to historical radiation, but noted that the Veteran 
had never had a semen analysis after he was subjected to the 
radiation.  A semen analysis was conducted in December 2006.  
In a January 2007 addendum, the VA urologist stated:

The relation between historical radiation 
without shielding the testicles as he 
claims cannot be diagnosed without a 
testicular biopsy.  Also he may need 
further work up to R/O [rule out] 
retrograde ejaculation secondary to his 
head injury by checking the urine for 
sperms after ejaculation.  

The January 2007 addendum to the November 2006 VA Urology 
Consultation report. 

The June 2009 VA examiner found that the Veteran's 
infertility and erectile dysfunction were not due to head 
trauma or x-rays that he incurred during his military 
service.  The examiner noted that the Veteran did not have a 
history of an injury that would cause erectile dysfunction 
and the test results revealed that he had a normal 
hypothalamus and pituitary axis, which ruled out difficulty 
with paternity due to his head injury.  The examiner also 
noted that the Veteran did not have a history of trauma to 
his testicles nor was there any evidence of primary testis 
failure.  Last, the examiner noted that after discussing the 
semen results with an infertility expert, it was determined 
that the Veteran's semen parameters were consistent with his 
age.  

Although the November 2006 VA urologist noted that it was 
"conceivable" that the Veteran's infertility "may be" 
related to historical radiation, but ultimately, the June 
2009 VA examiner concluded otherwise.   Rather, the June 2009 
VA examiner indicated that the Veteran's infertility was 
likely due to his age after discussing the Veteran's test 
results with the infertility specialist.  Also, the June 2009 
VA examiner ruled out a connection between the Veteran's 
erectile dysfunction and his inservice head trauma.  There is 
no other medical opinion of record. 

The Board has considered the Veteran's assertions that his 
sterility was caused by exposure radiation from x-rays while 
in service.  As a lay person, the Veteran is competent to 
attest to facts surrounding his claim, such that he underwent 
several x-ray procedures where his genitals were unprotected.   
He is not competent, however, to offer opinions that require 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Veteran is not shown to have the 
requisite medical training or expertise to competently render 
a current medical diagnosis for his symptoms or link any 
current diagnosis to service.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Notably, a 
statement of medical etiology for sterility is a medical 
determination that cannot be identified by a lay person.  
Rather it requires diagnostic testing and medical expertise 
to determine its very nature and etiology.  Moreover, while 
the Veteran may believe that the historical radiation 
exposure has lead to his current disorder, the Board finds it 
pertinent that the June 2009 VA examiner found that the 
Veteran's sperm parameters were consistent with his age. 

In short, the evidence shows that the Veteran has been 
diagnosed with infertility and erectile dysfunction.  The 
November 2006 VA urologist and the June 2009 VA examiner 
ruled out a link between the Veteran's disorders and his 
inservice radiation exposure from x-rays.  Further, the June 
2009 VA examiner found the Veteran's infertility and erectile 
dysfunction were not related to his inservice head injury.  
Since the weight of the medical evidence is against the 
claim, the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 54.  The 
Veteran's claim must be denied.  38 C.F.R. § 3.303(d); see 
Hickson, 12 Vet. App. at 253.


ORDER

Entitlement to service connection for sterility is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


